                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA

 WELLS FARGO BANK, N.A., AS                      )
 TRUSTEE, FOR THE BENEFIT OF                     )
 THE HOLDERS OF DEUTSCHE                         )       Case No.: 3:19-cv-00549
 MORTGAGE & ASSET RECEIVING                      )
 CORPORATION, COMM 2014-                         )
 CCRE19 MORTGAGE TRUST                           )
 COMMERCIAL MORTGAGE PASS                        )
 THROUGH CERTIFICATES,                           )
 ACTING BY AND THROUGH                           )
 MIDLAND LOAN SERVICES, A                        )
 PNC REAL ESTATE BUSINESS,                       )
 SOLELY IN ITS CAPACITY AS                       )
 SPECIAL SERVICER,                               )
                                                 )
        Plaintiff,                               )
 v.                                              )
                                                 )
 FREP III – ROZZELLE CROSSING,                   )
 LLC,                                            )
                                                 )
        Defendant.                               )
                                                 )
                                                 )

                     CONSENT ORDER and NOTICE OF HEARING

       This cause came before the Court on the “Joint Motion for Entry of Consent Judgment and

Order” (the “Motion”), Doc. No. 6, filed by Plaintiff Wells Fargo Bank, N.A., as Trustee, for the

Benefit of the Holders of Deutsche Mortgage & Asset Receiving Corporation, COMM 2014-

CCRE19 Mortgage Trust Commercial Mortgage Pass Through Certificates, Acting by and

Through Midland Loan Services, a PNC Real Estate Business, solely in its capacity as Special

Servicer (“Plaintiff”), and Defendant FREP III – Rozzelle Crossing, LLC (“Consenting

Defendant,” and together with Plaintiff, collectively, the “Parties”). Upon due consideration of
the Parties’ filings and the pleadings in this action, the Court finds that the Motion is due to be and

hereby is GRANTED.1 The Court finds, orders, adjudges and decrees as follows:

                                                Findings of Fact

         1.       Consenting Defendant obtained a loan (the “Loan”) from Cantor Commercial Real

Estate Lending, L.P. (“Original Lender”) made pursuant to the terms of that certain Loan

Agreement dated July 29, 2014, entered into by and between Consenting Defendant and Original

Lender (the “Loan Agreement”).

         2.       To evidence the Loan, Consenting Defendant executed that certain Promissory

Note dated July 29, 2014, in the original principal amount of $6,800,000.00, made payable to the

order of Original Lender (the “Note”).

         3.       In order to secure Consenting Defendant’s obligations to Original Lender under the

Note, Consenting Defendant granted to Original Lender a first-priority security interest in certain

real property (the “Real Property”) pursuant to that certain Deed of Trust, Security Agreement,

Assignment of Leases and Fixture Filing dated July 29, 2014 (the “Deed of Trust”). The Deed of

Trust was recorded in the Register of Deeds for Mecklenburg County, North Carolina (the

“Register’s Office”) on August 1, 2014 in Book 29355, Page 914.

         4.       Pursuant to the Deed of Trust, Consenting Defendant further granted to Original

Lender an absolute assignment of and security interest in (i) all rents, income, profits and issues

stemming from the Real Property and improvements located thereon (collectively, the “Rents”);

(ii) all improvements and fixtures located upon the Real Property; (iii) all equipment used in

connection with the Real Property or improvements located thereon; and (iv) all other personal



1
 The Court notes the parties requested entry of a Consent “Judgment,” however, because it appears this is not a final
judgment and issues remain to be decided by the Court, the Court finds an Order, not Judgment, is appropriate here.


                                                         2
property of the Consenting Defendant including general intangibles and proceeds of all of the

foregoing (together with the Rents, collectively, the “Personal Property,” and together with the

Real Property, collectively, the “Collateral”). The Collateral encompasses all real and personal

property securing the Loan, including, without limitation, the Rents. Plaintiff and Consenting

Defendant agree that Consenting Defendant is not in violation of this Consent Judgement and

Order by virtue of paying or incurring operating expenses related to the Collateral subsequent to

Consenting Defendant’s receipt of the Demand Letter (as hereinafter defined) from Plaintiff.

       5.      Pursuant to the Deed of Trust and that certain Assignment of Leases and Rents

dated July 29, 2014 and recorded in the Register’s Office on August 1, 2014 in Book 29355, Page

942, executed by Consenting Defendant in favor of Original Lender (the “ALR”), Consenting

Defendant absolutely and unconditionally assigned to Original Lender all Rents from the Real

Property and improvements located thereon.

       6.      Original Lender’s interest in the Personal Property was perfected and evidenced by

the filing of UCC-1 Financing Statements, including that certain filing recorded with the Register’s

Office on August 1, 2014, in Book 29355, Page 954; and that certain financing statement filed

with the Florida Secretary of State on July 30, 2014, as Instrument Number 20140191648X

(collectively, the “Original Lender Financing Statements”).

       7.      Original Lender assigned all its right, title and interest in and to the Loan, and

documents evidencing the Loan, to Plaintiff by way of the following documents (collectively,

without limitation, the “Assignment Documents”):

       a. That certain General Assignment dated August 21, 2014, executed by Original
          Lender in favor of Plaintiff;
       b. That certain Allonge to Promissory Note executed by Original Lender in favor
          of Plaintiff;
       c. That certain Assignment of Deed of Trust, Security Agreement, Assignment of
          Leases and Fixture Filing dated August 21, 2014, executed by Original Lender

                                                 3
          in favor of Plaintiff, recorded in the Register’s Office on August 27, 2014 in
          Book 29407, Page 401;
       d. That certain Assignment of Assignment of Leases and Rents dated August 21,
          2014, executed by Original Lender in favor of Plaintiff, recorded in the
          Register’s Office on August 27, 2014 in Book 29407, Page 405; and
       e. That certain UCC Financing Statement Amendment recorded with the
          Register’s Office on September 16, 2014 in Book 29449, Page 122, as
          continued by that certain filing dated February 14, 2019 and filed with the
          Register’s Office in Book 33285, Page 450; and that certain UCC Financing
          Statement Amendment filed with the Florida Secretary of State on September
          2, 2014, as Instrument Number 201402110276, as continued by that certain
          filing dated February 12, 2019 bearing Instrument Number 201907681009
          (collectively, the “Plaintiff Financing Statements,” and together with the
          Original Lender Financing Statements, collectively, the “Financing
          Statements”).

       8.     The Note, Deed of Trust, ALR, Financing Statements, Assignment Documents, and

all other documents referring to, relating to, securing, or evidencing the Loan are hereinafter

referred to as the “Loan Documents,” and any capitalized terms used herein but not otherwise

defined herein shall have the meaning ascribed to them in the Loan Documents.

       9.     Plaintiff is the owner and holder of the Loan and all rights of the Original Lender

under the Loan Documents.

       10.    Consenting Defendant has failed to make payments when due and owing as

required under the Loan Documents, including without limitation, payment of all loan obligations

arising under the Loan Documents on or before August 6, 2019, the maturity date provided by the

Loan Documents (the “Maturity Default”).

       11.    By letter dated September 30, 2019, Plaintiff notified Consenting Defendant of the

Maturity Default and demanded immediate payment of all amounts due under the Loan (the

“Demand Letter”).

       12.    By letter dated October 2, 2019, Plaintiff demanded that Consenting Defendant turn

over to Plaintiff all Rents received in connection with the Real Property since the date of the


                                               4
Maturity Default in addition to all Rents received or held by any third-party going forward, and

revoked Consenting Defendant’s license to collect Rents from the Real Property (the “Demand for

Turnover”).

        13.     In accordance with N.C.G.S. § 45-21.16, a written statement regarding notice of

the outstanding balance due and owing under the Note, Deed of Trust, and other Loan Documents

has been transmitted to Consenting Defendant.

        14.     Consenting Defendant has not cured the Maturity Default.

        15.     Accordingly, Events of Default have occurred and are continuing under the Loan

Documents including, among other things, Consenting Defendant’s failure to pay the full amounts

when due and owing as required under the Loan Documents.

        16.     Pursuant to the Loan Documents, the entire outstanding principal balance of the

Note, together with all accrued and unpaid interest late charges, and all other obligations and

amounts due and owing under the Note, Deed of Trust, and other Loan Documents have matured

and are due and immediately payable.

        17.     The terms of the Demand for Turnover and the terms of the Loan Documents

indicate that any license to the Consenting Defendant for the purpose of collecting the Rents has

terminated. Consenting Defendant contends that the Loan Documents grant the Plaintiff a security

interest in the Rents.

        18.     As of November 6, 2019, the following amounts are due and owing under the Loan

Documents: Outstanding principal in the amount of $6,270,560.69; Accrued Interest in the amount

of $104,541.51; Accrued Default Interest in the amount of $82,381.41; Late fees in the amount of

$5,407.83; A Reconveyance/Payoff Fee of $500.00; A UCC filing fee of $81.00; Special Servicing

Fees in the amount of $65,318.34; less credit for escrow and reserve funds on deposit of


                                                5
$249,703.92, for a total outstanding indebtedness of $6,279,086.86. Consenting Defendant is also

responsible for paying to Plaintiff all costs incurred in enforcing Plaintiff’s rights and remedies

under the Loan Documents, as allowed by law.

       19.      As a result of the Events of Default and Consenting Defendant’s failure to cure the

Events of Default, Plaintiff filed a Complaint with this Court on October 18, 2019 seeking (i) the

appointment of a receiver to protect Plaintiff’s interest in the Collateral; (ii) a temporary and

permanent injunction prohibiting Consenting Defendant from interfering with the duties of any

receiver and/or Plaintiff; and (iii) an order directing the Consenting Defendant to pay over to

Plaintiff all Rents, receipts and revenues relating to the Collateral. (Doc. 1).

       20.      Consenting Defendant has not filed an Answer to Plaintiff’s Complaint, but instead

has sought to resolve this matter by entry of consent judgment.

                                               Relief

       WHEREFORE, based on the above findings of fact, the record in this case, and the

Consenting Defendant’s consent to the relief requested by Plaintiff, the Court ORDERS,

ADJUDGES, AND DECREES as follows:

       1.       Pursuant to Rule 65(b) of the North Carolina Rules of Civil Procedure, Consenting

Defendant is enjoined, for all actions (and, with respect to all cash or funds generated from the

Collateral following the Maturity Default) from and after the Maturity Default, as follows:

             a. Consenting Defendant, and any person or entity subject to this injunction under
                Paragraph 2 of this Order, are enjoined from collecting, transferring or disposing of

                the Collateral, or removing from the Collateral, or from any other location, or

                secreting, modifying, destroying or deleting, in whole or in part, any and all books

                and records related to the Collateral, or any other matter related to the financial


                                                  6
                 condition or operations of Consenting Defendant or the Collateral, regardless of

                 whatever form such books and records are kept or maintained (whether paper,

                 electronic or otherwise);

              b. Consenting Defendant shall promptly turn over to Receiver (defined below) all cash
                 and other funds generated from the Collateral; and

              c. Subject to other provisions of this Order, Consenting Defendant and each person or
                 entity acting on behalf of Consenting Defendant are further enjoined from taking

                 any action to interfere in any way with the possession, custody, control or operation

                 of the Collateral by the Receiver and/or Plaintiff.

         2.      Pursuant to Rule 65(d) of the North Carolina Rules of Civil Procedure, the

injunction set forth in the foregoing paragraph 1 is binding on Consenting Defendant and its

officers, agents, servants, employees and attorneys, and upon other persons as set forth in Rule

65(d).

         3.      Any and all persons in possession of or having control over any funds and/or

documents, including accounting records, relating to the Collateral, shall deliver them to the

Receiver forthwith, and shall account for and pay over to the Receiver any such funds in the

person’s possession, custody or control.

         4.      Pursuant to N.C.G.S. §§ 1-501, 1-502, Trident Pacific Real Estate Group, Inc. is

hereby appointed as receiver for the Collateral (the “Receiver”).

         5.      The Receiver shall have the following rights and powers:

              a. Enter upon and take possession and control of the Collateral, and to perform all acts
                 necessary and appropriate for the operation and maintenance thereof;




                                                   7
b. Take and maintain possession of all documents, books, records, papers and
   accounts relating to the Collateral;

c. Complete any construction and/or remediation projects necessary or appropriate to
   render the Collateral fit for leasing and operation;

d. Exclude Consenting Defendant and its agents, servants and employees wholly from
   the Collateral, including changing any and all locks to the Collateral;

e. Allow Plaintiff, its counsel, appraisers, and other independent third-party
   consultants engaged by Plaintiff or its counsel access to the Collateral at all

   reasonable times to inspect the Collateral and all books and records with respect

   thereto, and to cooperate with Plaintiff, its counsel, appraisers and other

   independent third-party consultants to evaluate the Collateral;

f. Manage and operate the Collateral, or employ a third-party to manage and operate
   the Collateral, under any existing name or trade name (or new name) if the Receiver

   deems appropriate to do so, subject to the consent of Plaintiff;

g. Exercise any and all rights of Consenting Defendant in and to any and all license
   and/or franchise agreements;

h. Retain, hire or discharge on-site employees at the Collateral (none of whom are or
   shall be deemed to be employees of Plaintiff) without any liability to the Receiver

   or Plaintiff;

i. Establish pay rates for on-site employees at the Collateral;

j. Preserve, maintain, and make repairs and/or alterations to the Collateral;

k. Conduct a marketing or leasing program with respect to the Collateral, or employ
   a marketing or leasing agent or agents to do so, directed to the leasing or sale of the

                                     8
   Collateral under such terms and conditions as Plaintiff may in its sole discretion

   deem appropriate or desirable;

l. Employ such contractors, subcontractors, materialmen, architects, engineers,
   consultants, managers, brokers, marketing agents, or other employees, agents,

   independent contractors or professionals, as Plaintiff may in its sole discretion

   deem appropriate or desirable to implement and effectuate the rights and powers

   granted therein;

m. Execute and deliver, as attorney-in-fact and agent of Consenting Defendant or in
   Consenting Defendant’s name, such documents and instruments as are necessary

   or appropriate to consummate transactions authorized by order of this Court;

n. Enter into such leases, whether of real or personal property, or tenancy agreements,
   under such terms and conditions as Plaintiff may in its sole discretion deem

   appropriate or desirable;

o. Collect and receive all Rents from the Collateral;

p. Eject tenants or repossess personal property, as provided by law, for breaches of
   the conditions of their leases or other agreements;

q. Sue for unpaid Rents, payments, income, or proceeds in Consenting Defendant’s
   name;

r. Maintain actions in forcible entry and detainer, ejectment for possession, and
   actions in distress for rent;

s. Compromise or give acquittance for Rents, payments, income, or proceeds that may
   become due;




                                     9
t. Determine and report to the Court and Plaintiff whether any Rents have been
   previously received by Consenting Defendant and used for purposes other than for

   the maintenance, management, and expenses of the Collateral;

u. Require any and all officers, directors, managers, agents, representatives,
   independent contractors, partners, affiliates, attorneys, accountants, shareholders,

   and employees of Consenting Defendant to return any and all Rents in their

   possession;

v. To open and review mail directed to Consenting Defendant and its representatives
   pertaining to the Collateral;

w. Analyze, determine, and implement the best approach to maximize value from the
   Collateral for the benefit of Consenting Defendant’s creditors and interest lenders,

   including without limitation, marketing and selling the Collateral as a going

   concern, subject to Plaintiff’s prior written approval, provided, however, that in no

   event shall Receiver’s power to sell the property, or any other power granted

   hereunder, in any way impair Plaintiff’s ability to exercise its rights and remedies

   under the Loan Documents, including, without limitation, the right to foreclose the

   Deed of Trust;

x. Enter into contracts and agreements necessary to initiate and continue normal
   operations of the Collateral in Consenting Defendant’s name or Receiver’s name;

y. Amend, modify, or terminate any existing contracts affecting the operations of the
   Collateral, but only upon terms and conditions that are subject to Plaintiff’s

   approval;




                                    10
            z. Pay all appropriate real estate taxes, personal property taxes, or other taxes or
               assessments against the Collateral;

            aa. Exercise all rights of the Consenting Defendant in and to all government-issued
               permits, certificates, licenses, or other grants of authority, to take all steps necessary

               to ensure the continued validity of such permits, certificates, and licenses, and to

               take all steps necessary to comply with all requirements, regulations, and laws

               applicable to the Collateral;

            bb. Maintain an account for the Collateral with a federally insured banking institution
               or a savings association with offices in the State of North Carolina in the Receiver’s

               own name, as Receiver, or in the name of Consenting Defendant as its Receiver,

               from which the Receiver shall disburse all payments authorized by order of this

               Court;

            cc. Receive and endorse checks pertaining to the Collateral, either in Receiver’s name
               or in Consenting Defendant’s name; and

            dd. Do any acts which the Receiver deems appropriate or desirable to protect the
               security hereof and use such measures, legal or equitable (as Plaintiff in its sole

               discretion deems appropriate or desirable) to implement and effectuate the

               provisions of the Loan Documents.

       6.      Consenting Defendant, its officers, agents, members, representatives, parents,

affiliates, subsidiaries, employees, and attorneys, shall not terminate any existing insurance policy

that provides coverage over the Collateral and shall turn over any existing insurance policies to

the Receiver. Within five (5) business days from entry of this Order, Consenting Defendant shall

add the Receiver and the Plaintiff as additional insured parties and loss payees to any existing


                                                  11
insurance policies that provide coverage over the Collateral. The Receiver shall obtain insurance,

if needed, in addition to existing pre-paid coverage for the Collateral in such amounts, with such

companies, and to insure against such risks, as the Receiver deems necessary or desirable and the

Receiver may finance any of the premiums associated with such insurance without Court approval.

If the Receiver deems it necessary to replace insurance coverage, or does so at the request of the

Plaintiff, the Receiver will endeavor to replace the insurance with comparable coverage to that

required under the Deed of Trust (as defined herein and in the Verified Complaint). This insurance

will be considered primary and non-contributory with respect to insurance maintained by the

Receiver. All cost of said insurance and applicable deductibles shall be paid via the operating

account.

       7.      The Receiver or Plaintiff may apply to this Court by motion and upon notice to all

parties for further or other authority as may be necessary or desirable for the performance of the

Receiver’s duties.

       8.      The Receiver may show and deliver a copy of this Order to any third-party as proof

of Receiver’s capacity and powers in relation to the Collateral, and such third-parties are entitled

to rely on this Order as proof of Receiver’s capacity to act with respect to the Collateral, including

the Receiver’s rights to contract for services for, or to otherwise deal with Collateral, and to take

control of any accounts related to the Collateral.

       9.      No utility provider, that is not subject to the jurisdiction of the North Carolina

Utilities Commission (“NCUC”), may terminate service or refuse service to the Collateral solely

due to the appointment of the Receiver for the Collateral or due to prior unpaid bills incurred for

the Collateral before the appointment of the Receiver. Utility companies include but are not

limited to those that provide the following services: electric, gas/steam, fuel, water, sewer,



                                                 12
telephone, pager, cable, trash/refuse, internet, provision of domain names, hosting of

email/website, snow removal, and other such vital services as the Receiver shall determine in its

sole judgment applying commercially reasonable standards.

        10.     Nothing herein shall alter, amend, modify or waive any right of Plaintiff to exercise

any right it may have under the Deed of Trust encumbering the Collateral, including, without

limitation, to foreclose the Collateral.

        11.     The Receiver shall maintain accurate and complete books of accounts and records,

and records of his activities at or in relation to the Collateral and shall file monthly status and

financial reports with the Court and serve copies of the same on Consenting Defendant or counsel

for the Consenting Defendant.

        12.     The Receiver shall be compensated for its services in an amount equal to the

Receiver Fee set forth on Exhibit A hereto and on the terms stated in the Verified Complaint.

        13.     The receipts received from the operation of the Collateral shall be applied to

reimburse the Receiver for all reasonable costs and expenses that it (or its delegates) incurs as a

result of serving as receiver, for payment of insurance premiums and management fees authorized

thereunder, to compensate Receiver for its services as receiver, and for payment of all obligations

under the Loan Documents.

        14.     Pending further order of the Court, the temporary restraining order granted herein

shall expire at 11:59 p.m. of the tenth (10th) calendar day following the date on which this Order

is entered. This Court shall conduct a hearing on the imposition of a preliminary injunction as set

forth below.




                                                 13
       15.     The Court will reserve judgment on all matters addressed in the Verified Complaint

not expressly addressed by this Order and will address those issues at the trial of this matter or

upon motion of either party.

       TAKE NOTICE that an evidentiary hearing in this matter will take place at 9:45 a.m. on

December 16, 2019, in Courtroom 1-1 of the Charles R. Jonas Building, 401 W. Trade Street,

Charlotte, North Carolina, 28202.     The parties will be limited to 30 minutes per side for

presentation of evidence and argument.

       IT IS SO ORDERED.
                                          Signed: December 9, 2019




                                           Exhibit A

                                    Receiver’s Compensation

The Receiver Fee shall consist of the following:

       (a) a monthly fee for reporting and other receivership services in the amount of $4,000.00.


Prepared By:

/s/R. Andrew Hutchinson
R. Andrew Hutchinson NCSB No. 46764
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
100 Med Tech Parkway, Suite 200
P.O. Box 3038
Johnson City, Tennessee 37602
(423) 928-0181
(423) 979-7652 (fax)
dhutchinson@bakerdonelson.com
Counsel for Plaintiff


                                               14
Consented to By:

/s/Clint S. Morse
Clint S. Morse
North Carolina State Bar No. 38384
BROOKS, PIERCE, MCLENDON, HUMPHREY
   & LEONARD, LLP
P.O. Box 26000
Greensboro, NC 27420
Telephone: (336) 271-3152
cmorse@brookspierce.com
Counsel for Consenting Defendant




                               15
